

117 HR 578 IH: Apprenticeship Hubs Across America Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 578IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Norcross (for himself, Mr. Bacon, Mr. Fitzpatrick, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote registered apprenticeships, including registered apprenticeships within in-demand industry sectors, through the support of workforce intermediaries, and for other purposes.1.Short titleThis Act may be cited as the Apprenticeship Hubs Across America Act of 2021.2.FindingsCongress finds the following:(1)Registered apprenticeship programs provide apprentices employment with structured on-the-job training, little to no student loan debt, competitive wages, industry-recognized credentials, direct access to jobs and careers, and in some cases, the potential to earn college credit toward an associate’s or bachelor’s degree.(2)According to the Department of Labor Apprenticeship Toolkit, the average wage for a fully-proficient worker who completes an apprenticeship is $50,000 annually. Apprentices who complete their program earn approximately $300,000 more during their career than non-apprenticeship workers.(3)There are still very few apprenticeship positions in sectors with high job growth. According to data from the Department of Labor, health care—the industry with the greatest job growth—had only 1,852 apprentices in 2016. Information technology, another sector with rapidly expanding job opportunities in the United States, had fewer than 1,000 apprentices in 2016.(4)A major barrier to expanding registered apprenticeships in high-growth job sectors is employers’ lack of familiarity with the process to establish, and the requirements of, registered apprenticeship programs.(5)Workforce intermediaries, which are organizations at the national, regional, State, or local level that help ease the process for employers in developing and delivering new registered apprenticeship programs, can serve as a catalyzing force for creating and expanding registered apprenticeships in high-growth job sectors through technical assistance and capacity building for employers, labor organizations, educational institutions, and government entities.3.DefinitionsIn this Act:(1)ApprenticeshipThe term apprenticeship means an opportunity in a registered apprenticeship program.(2)In-demand industry sectorThe term in-demand industry sector means a sector described in subparagraphs (A)(i) and (B) of section 3(23) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(23)).(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)Local boardThe term local board has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(5)Nontraditional apprenticeship occupationThe term nontraditional apprenticeship occupation means an occupation that has not traditionally engaged in carrying out registered apprenticeship programs, but which the Secretary determines would benefit from having such a program (such as an occupation in a financial services, advanced manufacturing, information technology, health care, or hospitality industry sector).(6)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(7)SecretaryThe term Secretary means the Secretary of Labor.(8)State boardThe term State board has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(9)Workforce intermediaryThe term workforce intermediary means an entity that, at the national, regional, State, or local level—(A)(i)facilitates the establishment of registered apprenticeship programs; or(ii)if awarded a grant under this Act, has the capacity, and will work, to facilitate the establishment of registered apprenticeship programs; and(B)may be a partnership that includes one or more of the following as partners:(i)A business or industry organization.(ii)A community-based organization.(iii)A joint labor-management partnership.(iv)An institution of higher education.(v)A State board or local board.(vi)A nonprofit organization.(vii)An industry or sector partnership as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(viii)An industry association.(ix)A joint labor-management organization.(x)A consortium of organizations that provide technical assistance to support and to increase the development of registered apprenticeship programs.(xi)Any other entity that the Secretary considers to be appropriate.4.Workforce intermediaries grant program(a)EstablishmentFrom amounts made available to carry out this Act, the Secretary shall establish and carry out a workforce intermediaries grant program by awarding grants, on a competitive basis, to workforce intermediaries, to enable the workforce intermediaries to engage a variety of stakeholders, such as local boards, secondary schools, institutions of higher education, and employers, to support, develop, and implement registered apprenticeship programs in accordance with section 6.(b)DurationA grant awarded under this Act shall be for a period of not more than 4 years.(c)AmountA grant awarded under this Act shall be in an amount of not more than $6,000,000, and such amount shall be determined based on the relative number of apprentices a workforce intermediary plans to facilitate.(d)Geographic diversityIn awarding grants under this Act, the Secretary shall ensure that there is geographic diversity in the areas in which activities will be carried out under the grants.(e)Matching fundsA workforce intermediary receiving a grant under this Act shall provide matching funds, from non-Federal sources, for the activities supported under the grant. The matching funds shall be in an amount that is not less than 20 percent of the amount of grant funds provided under the grant.5.Applications(a)In generalA workforce intermediary desiring a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(b)ContentsThe application described in subsection (a) shall include—(1)information regarding—(A)in the case of a workforce intermediary described in section 3(9)(A)(i), the extent to which the workforce intermediary is working, as of the date of the application, with stakeholders to provide activities such as the activities described in section 6; or(B)in the case of a workforce intermediary described in section 3(9)(A)(ii), the capacity of the workforce intermediary to begin providing activities described in section 6 upon receipt of the grant, including information demonstrating that the workforce intermediary would be successful in carrying out such activities;(2)information regarding the extent to which the grant will help the workforce intermediary—(A)expand apprenticeships for in-demand industry sectors that lack apprenticeships at the time of the application; or(B)target populations that are underrepresented—(i)in apprenticeships generally; or(ii)in the fields in which the apprentices will be trained;(3)assurances that—(A)the workforce intermediary will cooperate in the evaluation of the project conducted under section 7; and(B)the workforce intermediary will meet the matching requirement under section 4(e);(4)information about the workforce intermediary's—(A)experience in providing activities described in section 6 and capacity, or ability to develop or expand capacity, to provide such activities;(B)experience working in a collaborative environment with government and nongovernmental entities;(C)ability to raise or provide funding to cover operating costs for the long-term sustainability of the activities supported under the grant; and(D)capacity and infrastructure to track outcomes and measure results, including capacity to track and analyze program performance and assess program impact; and(5)information describing how the workforce intermediary will promote the diversity described in section 6(b)(1)(F).6.Use of funds(a)In generalA workforce intermediary that receives a grant under this Act shall use the grant funds to carry out activities, which may include activities described in subsection (b) or other strategies as may be necessary, that support the development and successful implementation of registered apprenticeship programs.(b)Suggested usesA workforce intermediary may carry out subsection (a) through one or more of the following activities, as determined appropriate by the Secretary:(1)Outreach and marketingA workforce intermediary may provide services to engage employers in registered apprenticeship programs, which may include—(A)marketing apprenticeships regionally, to employers and to potential apprentices;(B)marketing apprenticeships to secondary school students, counselors, school administrators, or parents;(C)recruiting and evaluating candidates for apprenticeships;(D)conducting outreach to employers to persuade the employers to adopt the apprenticeship model;(E)matching employers with apprentices; and(F)promoting diversity among apprentices by promoting outreach to underrepresented populations (such as women and minorities), youth, individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), and veterans.(2)Employer engagementThe workforce intermediary may provide services to engage employers in, and develop curricula for, registered apprenticeship programs, which may include assisting a small or medium-sized employer with—(A)designing a curriculum for a registered apprenticeship program that blends occupation-specific skills and general industry skills;(B)designing a comprehensive training plan for apprentices;(C)navigating the registration process for the registered apprenticeship program;(D)identifying skills, both technical and behavioral, needed to perform the occupation in question;(E)providing training to managers and front-line employees to serve as trainers or mentors to apprentices in the registered apprenticeship program;(F)paying for the cost of off-site training provided to apprentices;(G)coordinating activities between training instructors and worksite supervisors of apprentices;(H)conducting or arranging for off-the-job training related to the apprenticeship;(I)convening employers to define skills for the registered apprenticeship program; and(J)developing occupational standards that are nationally recognized and portable to help guide employers and sponsors in establishing new registered apprenticeship programs.(3)Support services for apprenticesThe workforce intermediary may provide support services for apprentices to assure their success in, and after, registered apprenticeship programs, which may include—(A)providing guidance to, mentorship to, and oversight of apprentices during the program, to ensure retention and completion;(B)providing services to address challenges that surface for apprentices during the apprenticeship;(C)providing professional development training needed for apprentices to succeed in a full-time job after the apprenticeship;(D)providing post-apprenticeship job counseling and job placement services;(E)coordinating pre-apprenticeship training or off-the-job training related to the occupation involved in the apprenticeship; and(F)arranging for an institution of higher education to provide training courses.(4)Local and national support for registered apprenticeshipsThe workforce intermediary may support registered apprenticeship programs locally and nationally, which may include—(A)developing national guidelines and standards for registered apprenticeships in nontraditional apprenticeship occupations;(B)connecting multi-region efforts for registered apprenticeship programs;(C)documenting best practices in operating a workforce intermediary; and(D)providing the ongoing infrastructure to support apprenticeships in an industry.(c)Emphasis on in-Demand registered apprenticeship programsIn carrying out activities under a grant under this Act, the workforce intermediary receiving the grant shall place an emphasis on supporting registered apprenticeship programs that lead to skilled jobs and wages in in-demand industry sectors.7.Performance and evaluation(a)Performance progress reports to the Secretary(1)In GeneralThe Secretary shall require each workforce intermediary receiving a grant under this Act to submit performance progress reports at such time, in such manner, and containing such information as the Secretary may require.(2)ElementsEach report described in paragraph (1) shall include, at a minimum—(A)the goals, plans, and accomplishments of the workforce intermediary;(B)how grant funds have been used; and(C)how the workforce intermediary has furthered the purposes described in section 4(a).(b)Evaluations(1)In generalThe Secretary shall conduct an evaluation of each workforce intermediary that receives a grant under this Act 6 years after the date on which funds for the grant are first disbursed.(2)Contents of evaluationThe evaluation described in paragraph (1) shall include a critical analysis of the workforce intermediary—(A)by addressing topics such as—(i)the goals of the workforce intermediary;(ii)the core competency training offered by the workforce intermediary, without regard as to whether such training was supported by grant funds;(iii)the structure of the wage progression or career ladder for each registered apprenticeship program established or supported by the workforce intermediary;(iv)the major recruitment sources of apprentices for the workforce intermediary;(v)information on how apprentices are selected by the workforce intermediary;(vi)the recruitment challenges that the workforce intermediary faces;(vii)the demographic and educational characteristics of apprentices supported by the workforce intermediary;(viii)the structure of the workforce intermediary, including the number of staff employed by the workforce intermediary;(ix)the factors that contribute to a workforce intermediary’s sustainability and replicability; and(x)the number of apprenticeships facilitated by the workforce intermediary and the occupations involved in the apprenticeships; and(B)that evaluates the workforce intermediary using information on—(i)the levels of performance achieved by the workforce intermediary with respect to the performance indicators under section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)), for all apprentices who complete a registered apprenticeship program supported by the workforce intermediary;(ii)the completion rates for apprentices in each registered apprenticeship program supported by the workforce intermediary;(iii)job retention of apprentices, based on 1 year after completing the registered apprenticeship program supported by the workforce intermediary;(iv)the income level of jobs obtained by apprentices after completing the apprenticeship program; and(v)the occupations in in-demand industry sectors, and nontraditional apprenticeship occupations, that the workforce intermediary has successfully served through the grant by creating registered apprenticeship programs in those occupations.(3)Scope of evaluationIn conducting the evaluation under paragraph (1), the Secretary shall, to the fullest extent practicable, limit the evaluation to the efforts of the workforce intermediary supported under this Act, but shall also consider all of the efforts of the workforce intermediary to support registered apprenticeship programs.(4)ReportBy not later than 90 days after the evaluation is completed, the Secretary shall prepare and submit to the workforce intermediary, and make publicly available, a report that will contain—(A)the results of the evaluation, including the topics and information described in paragraph (2); and(B)recommendations on how to further improve the outcomes of the workforce intermediary.(c)RenewalThe Secretary shall use the performance progress reports and the results of an evaluation under this section for a project to determine whether to renew a grant for the workforce intermediary for that project.8.Workshops; best practicesThe Secretary shall use not more than 5 percent of the funds made available under this Act to—(1)plan and conduct workshops throughout the United States to instruct interested organizations on how to create workforce intermediaries on a national, State, or local level, and navigate the grant process described in this Act; and(2)disseminate best practices on effective development and implementation of registered apprenticeship programs through workforce intermediaries.9.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $25,000,000 for each of fiscal years 2022 through 2026.